Petitioners move before the Hon. James D. Hopkins, an Associate Justice of this court, pursuant to statute (CPLR 5701, subd. [c]), for permission to appeal to this court from an order made April 16, 1964, at a Special Term, Supreme Court, Dutchess County, which dismissed the petition in a proceeding under article 78 of the CPLR. The motion is denied by Mr. Justice Hopkins as unnecessary. The said order is not an intermediate order in a special proceeding, but a final judgment which granted a motion to dismiss the petition and which has terminated the proceeding (CPLR 7806). Such judgment is appealable as a matter of right (CPLR 5701, subd. [a]; cf. CPLR 103, subd. [b]).